Citation Nr: 0905769	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  02-04 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for right knee 
instability, evaluated as 10 percent disabling prior to 
January 11, 2006.

2.  Entitlement to an increased rating for right knee 
instability, evaluated as 30 percent from January 11, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella and degenerative joint disease of the 
right knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
macular scarring of the left eye (left eye disability).

5.  Entitlement to a compensable evaluation for hemorrhoids 
prior to April 13, 2007.

6.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids, from April 13, 2007.

7.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine (cervical spine 
disability), prior to April 13, 2007.

8.  Entitlement to an evaluation an evaluation in excess of 
20 percent for degenerative arthritis of the cervical spine, 
from April 13, 2007.

9.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain, prior to April 15, 2008.

10.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain, from April 15, 2008.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to October 
1987.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  The Board notes that during the appeal process the 
claims folder was transferred to the Albuquerque, New Mexico 
RO.

These matters were previously before the Board in December 
2003 when they were remanded for further development.  After 
completing the requested development to the extent possible, 
a September 2008 Supplemental Statement of the Case (SSOC) 
partially granted some of the claims on appeal, which were 
then returned to the Board for further appellate 
consideration.  The Board notes that the veteran is presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum benefit is awarded, such as the case here.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

A rating decision, dated in June 2006, denied the veteran's 
claim for a temporary total rating for his right knee.  A 
timely Notice of Disagreement was received by VA in August 
2006.  A VA letter to the veteran, dated September 23, 2008, 
issued in conjunction with the September 2008 Statement of 
the Case on the matter, advised him to file a formal appeal, 
via a VA Form 9, to complete his appeal.  The record does not 
reflect that the veteran submitted a VA Form 9/substantive 
appeal.  Therefore, this issue has not been perfected for 
appellate consideration and is not before the Board.

The issue of entitlement to a TDIU due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to January 11, 2006, the instability of the right 
knee required the use of a brace, and was comparable to no 
more than slight impairment.

2.  From January 11, 2006, the veteran is in receipt of the 
maximum schedular rating available for instability of his 
right knee under Diagnostic Code 5257 and there are no other 
applicable diagnostic codes that provide a higher rating for 
such symptomatology.

3.  Throughout the rating period on appeal, the 
chondromalacia patella and degenerative joint disease of the 
right knee is manifested by right leg extension limited to 10 
degrees at worst without any objective demonstration of 
additional functional limitation due to pain, weakness, 
incoordination or fatigability, and without objective 
evidence of limitation of flexion.

4.  Throughout the rating period on appeal, the veteran's 
left eye disability has been productive of complaints of 
blurred vision and decreased acuity; objectively, the 
evidence shows visual acuity of no worse than 20/25 in either 
eye, with no evidence of loss of field vision.  

5.  Prior to April 13, 2007, the veteran's hemorrhoids were 
asymptomatic, with no complaints of pain or discomfort.  

6.  From April 13, 2007, the veteran's hemorrhoids have been 
manifested by itching and swelling with occasional bleeding 
on toilet tissue; clinical evaluation revealed no persistent 
bleeding of hemorrhoids with secondary anemia or with 
fissures.

7.  Prior to April 13, 2007, the veteran's cervical spine 
disability was manifested by complaints of pain; objectively 
the evidence shows that the veteran had a normal gait and no 
more than slight impairment with forward flexion greater than 
30 degrees and combined range of motion greater than 170 
degrees.

8.  From April 13, 2007, the veteran's cervical spine 
disability was manifested by complaints of pain; objectively, 
the evidence shows that the veteran had no more than moderate 
impairment with forward flexion greater than 15 degrees, and 
no ankylosis of the entire cervical spine.

9.  Prior to April 13, 2007, the veteran's lumbar strain was 
manifested by complaints of pain; objectively, the evidence 
showed no more than slight limitation of motion with flexion 
to no less than 90 degrees, no loss of motion due to fatigue, 
weakness or lack of endurance, and with normal neurologic 
findings.

9.  From April 13, 2007, the veteran's lumbar strain 
disability was manifested by complaints of pain; objectively, 
the evidence shows no more that moderate limitation of motion 
with flexion to no less than 40 degrees, no additional loss 
of motion on repetitive use, and with normal neurologic 
findings.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee instability have not been met at any time 
during the rating period on appeal prior to January 11, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for right knee instability have not been met at any time 
during the rating period on appeal from January 11, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5257 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella and degenerative joint disease of 
the right knee have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260-5261 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for macular scarring of the left eye have not been met at any 
time during the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.84a, Diagnostic Codes 
6011, 6079, 6080 (2008).

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met at any time during the rating period on 
appeal prior to April 13, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2008).

6.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met at any time during the 
rating period on appeal from April 13, 2007.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7336 (2008).  

7.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the cervical spine have not 
been met at any time during the rating period on appeal prior 
to April 13, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
4.71a, Diagnostic Code 5290 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective 
from September 26, 2003).

8.  The criteria for an evaluation in excess of 20 percent 
for degenerative arthritis of the cervical spinehave not been 
met at any time during the rating period on appeal from April 
13, 2007,.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 4.71a, 
Diagnostic Code 5290 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective 
from September 26, 2003).

9.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain have not been met at any time during the 
rating period on appeal prior to April 13, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 
38 C.F.R. §  4.71a, Diagnostic Codes 5292 and 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (effective from September 26, 
2003).

10.  The criteria for an evaluation of 20 percent, and no 
more, for lumbar strain have been met from April 13, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 
(as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5243 (effective from September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in March 2006, September 2006, October 2007, 
and May 2008.  The letters informed the veteran of what 
evidence was required to substantiate his claims and of his 
and VA's respective duties for obtaining evidence.  The March 
2006, September 2006, and October 2007 letters also informed 
the veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claims for right 
knee, left eye, hemorrhoids, cervical spine, and lumbar 
strain disabilities.  While he did not receive complete 
notice prior to the initial rating decision, a letter to the 
veteran dated in May 2008, provided essential notice under 
Vazquez-Flores prior to the readjudication of his claims. 
 Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
response to the May 2008 letter, the veteran submitted a VCAA 
notice response form, also dated in May 2008, indicated that 
he had submitted all evidence to VA and asked for his claim 
to be decided as soon as possible.  Further, a September 2008 
SSOC readjudicated the matters after content complying notice 
was provided.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that a 
Statement of the Case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The Board notes 
that the veteran has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that 
occurred earlier in the process.  

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not 
warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his increased rating claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).
Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  See VA 
Form 21-4142, dated in October 2007 (noting that VA is the 
only place where the veteran receives treatment).  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The veteran indicated 
that he has no other information or evidence to give to VA to 
substantiate his claims.  See VCAA Notice Responses, dated in 
December 2007 and May 2008.  The Board has carefully reviewed 
his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

The veteran was afforded multiple VA examinations for his 
service-connected disabilities on appeal from 2005 to 2008.  

The Board finds that the there has been substantial 
compliance with its December 2003 remand that instructed the 
veteran be afforded VA examinations to assess the severity of 
his service-connected disabilities and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Additionally, the Board 
notes that the veteran's representative's Hearing Memorandum, 
dated in December 2008, indicates that all aspects of the 
Board's December 2003 remand have been addressed and that 
there was no further presentation to make.  

The Board notes that April 2007 VA rectal and spine 
examination reports reflect that the veteran's claims file 
was not available the VA examiner.  Also, a May 2006 VA joint 
examination report reflects that the veteran's claims file 
was not available for review.  The Board notes that the April 
2007 VA examiner recorded a medical history and the May 2006 
VA examiner elicited substantial reported history, all of 
which appears to be consistent with that contained in the 
claims file.  Therefore, the Board finds that these VA 
examination reports are adequate as consideration of the 
current status of the service-connected disabilities at issue 
was made in view of the veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2008).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2008); see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Additionally, words such as "slight," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2008).  

Analysis of increased rating claims

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

1.  Right knee instability

Historically, a rating decision dated in April 1988, granted 
service connection for a right knee disability and assigned a 
noncompensable rating under Diagnostic Code 5257, effective 
October 29, 1987.  A July 1992 rating decision increased the 
evaluation for the veteran's right knee disability to 10 
percent, effective, May 29, 1992.  During the rating period 
on appeal, a June 2006 rating decision increased the 
evaluation for the veteran's right knee (instability) 
disability to 30 percent, effective January 11, 2006 (date of 
claim).  Also during the rating period on appeal, a September 
2008 rating decision granted service connection for 
chondromalacia patellae and degenerative joint disease of the 
right knee and assigned a separate 10 percent rating, 
effective May 12, 2006 (date of VA examination).  The record 
also reflects that a Board decision, dated January 31, 2001, 
denied a rating in excess of 10 percent for the veteran's 
right knee instability and that this Board decision is final.  
38 U.S.C.A. § 7104 (West 2002).  

Prior to January 11, 2006, the veteran is assigned a 10 
percent evaluation for his service-connected right knee 
instability pursuant to Diagnostic Code 5257, which 
contemplates knee impairment manifested by recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5257, a 10 percent disability rating is warranted for slight 
impairment.  A 20 percent disability rating is warranted 
where the evidence demonstrates moderate impairment.  
Finally, a 30 percent rating is warranted where the evidence 
shows severe knee impairment.

The Board has reviewed the competent medical evidence for the 
rating period on appeal prior to January 11, 2006 and finds 
that such records reflect no more than slight knee 
impairment.  

Initially, the Board notes that there is no competent medical 
evidence of record regarding the veteran's right knee 
instability prior to the report of a VA examination in June 
2005.  The June 2005 VA examination report reflects that upon 
objective examination the veteran's drawer sign was positive 
with mild to moderate anterior displacement of the knee.  The 
McMurray's sign for meniscal tear was mildly positive with 
mild pain on maneuver of the knee, but the lateral collateral 
ligament examination of the knee was negative.  A VA 
orthopedic treatment report, dated in November 2005, reflects 
that the veteran was stable to varus/valgus stress.  Another 
VA orthopedic treatment report, dated in December 2005, also 
reflects that the veteran was stable to varus/valgus stress 
and he had normal anterior/posterior drawer signs.  

In reaching the above conclusion, the Board acknowledges that 
the June 2005 VA examiner noted the drawer sign was positive 
with mild to moderate anterior displacement of the knee and 
the McMurray's sign for meniscal tear was mildly positive 
with mild pain on maneuver of the knee.  Even so, the Board 
finds that the disability picture of the veteran's right knee 
instability is most nearly approximately by the current 10 
percent rating for mild impairment.  Indeed, the lateral 
collateral ligament examination of the veteran's right knee 
was negative upon VA examination in June 2005.  Additionally, 
VA orthopedic treatment reports, dated in November 2005 and 
December 2005, reflect that the veteran's right knee was 
stable to varus/valgus stress.

In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because this diagnostic 
code section is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has also contemplated whether any other diagnostic 
code might allow for an increased rating here.  As the 
evidence fails to demonstrate tibia/fibula impairment, 
Diagnostic Code 5262 is not for application.  Similarly, as 
the evidence fails to demonstrate tibia/fibula impairment, 
Diagnostic Code 5262 is not for application.  There are no 
other relevant diagnostic code sections for consideration 
regarding the veteran's right knee disability. 

From January 11, 2006, the veteran right knee instability has 
been rated as 30 percent disabling under Diagnostic Code 
5257.  The Board notes that a higher rating under Diagnostic 
Code 5257 is not available as this is the maximum schedular 
rating for this diagnostic code.

As such, the Board has contemplated whether any alternative 
diagnostic code could afford the veteran a higher evaluation 
for his service-connected right knee instability.  There is 
no evidence of record of ankylosis of the knee, and so, 
Diagnostic Code 5256 is not for consideration.  See, e.g., 
Report of April 2008 VA joints examination.  Additionally, 
the evidence of record does not demonstrate of impairment of 
the tibia and fibula, and so, Diagnostic Code 5262 is also 
not for consideration.  The Board notes that extraschedular 
consideration will be discussed below.

To this point, the Board has considered whether any 
alternative diagnostic code could afford a rating in excess 
of the 10 percent currently assigned under Diagnostic Code 
5257, thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  

Right knee arthritis (limitation of motion)

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when X-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.  A separate 
compensable rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.

In the present case, the veteran is already in receipt of a 
10 percent evaluation pursuant to Diagnostic Code 5010-5260.  
As noted above, a September 2008 rating decision granted the 
separate 10 percent rating based on limitation of extension 
limited to 10 degrees with pain and X-ray evidence of 
degenerative changes in the right knee.  Thus, further 
discussion of VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is 
unnecessary.  However, the Board must consider whether, 
during the period in question, the veteran is entitled to a 
rating in excess of 10 percent for such right knee arthritis.

The objective evidence of record demonstrates that arthritis 
is present in the veteran's right knee.  Specifically, VA X-
rays, dated in May 2005, reveal bilateral medial knee 
arthritis with intracapsular ossific body on the right.  See 
also VA MRI of the right knee, dated in November 2005.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2008).

Regarding limitation of motion of the knee, Diagnostic Codes 
5260 and 5261 concern limitation of leg flexion and 
extension, respectively.  Under Diagnostic Code 5260, a 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted for 
leg flexion limited to 45 degrees.  A 20 percent is warranted 
when flexion of the leg is limited to 30 degrees.  Finally, a 
30 percent rating is warranted when flexion is limited to 15 
degrees.  Diagnostic Code 5261 provides a noncompensable 
rating when extension is limited to 5 degrees.  A 10 percent 
rating is warranted for leg extension limited to 10 degrees.  
A 20 percent evaluation is warranted for leg extension 
limited to 15 degrees.  See also 38 C.F.R. § 4.71a, Plate II 
(noting that the normal range of motion of a knee is from 0 
degrees of extension to 140 degrees of flexion). 

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.

Upon VA examination in June 2005, the veteran had flexion to 
140 degrees with only discomfort at the end of the motion and 
extension to 0 degrees with no pain or discomfort.  The 
veteran's claims file also contains VA orthopedic reports, 
dated in November 2005 and December 2005, indicating that the 
veteran reported hyper-extending his right knee while at 
work.  The November 2005 VA orthopedic treatment report 
reflects that the range of motion of the veteran's right knee 
was from 5 degrees to 120 degrees and was limited by pain.  
The December 2005 VA orthopedic treatment report reflects 
that the range of motion of the veteran's right knee was from 
0 degrees to 130 degrees.  Based upon the above clinical 
findings in the year prior to the grant of a separate 10 
percent rating for limitation of motion, the veteran's right 
knee was not shown to demonstrate compensable functional loss 
of either flexion or extension.

Additionally, since the veteran was granted a separate 10 
percent rating for limitation of motion of the right knee, 
the evidence of record does not show that a rating in excess 
of 10 percent is warranted.  In this regard, the report of a 
VA joints examination, dated in April 2008, reflects that the 
veteran had flexion to 145 degrees and extension to -10 
degrees.  Even if the Board resolves all doubt in favor of 
the veteran and interprets the finding of extension to -10 
degrees as meaning extension limited to 10 degrees, such a 
finding would not warrant a rating in excess of the currently 
assigned 10 percent rating under Diagnostic Code 5261.  

Based on the objective findings discussed above, the criteria 
for a rating in excess of the current 10 percent evaluation 
for right knee limitation of motion under Diagnostic Codes 
5260 and/or 5261 have not been satisfied.  Moreover, even 
with consideration of additional functional limitation due to 
factors such as pain and weakness under 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), 
there has been no demonstration of functional impairment 
comparable to the criteria for the next-higher rating.  The 
Board acknowledges that the veteran reported pain in the knee 
that is constant as well as severe pain associated with 
flare-ups upon VA examination in June 2005.  He reported 
using Motrin for his knee pain.  He further noted occasional 
swelling and increased stiffness in the knee.  He also noted 
occasional fatigue and some lack of endurance.  He reported 
using a knee brace daily, but he did not bring it to this 
examination.  It was noted that the knee will slow him down 
in his daily activities and at work.  The May 2006 VA 
examination report reflects that the veteran reported he 
could walk about 2 blocks before having to rest secondary to 
pain.  He also reported stiffness and pain in his knee.  He 
further reported daily pain (7/10).  It was noted that the 
veteran uses a knee brace and treats his knee with rest and 
heat.  A lay statement, received in May 2008, indicates that 
S.H. has witnessed locking in the veteran's knees.

However, the Board finds that these complaints of pain have 
been contemplated by the current 10 percent rating.  Indeed, 
the June 2005 VA examiner noted that the veteran performed 
the range of motion testing with no pain or discomfort.  The 
VA examiner also noted no sign of fatigue ability or changes 
on flexion.  The VA examiner did not consider the veteran to 
have any functional impairment any changes on the flexion of 
the knee during acute flare-ups.  Although the November 2006 
VA orthopedic report reflects that the veteran's range of 
motion was limited by pain, the December 2005 VA orthopedic 
treatment record reflects that the veteran had minimal pain 
on range of motion testing and he wanted to return to work 
and that his pain was well controlled.  The May 2006 VA 
examination report also reflects that the veteran does not 
use crutches, canes or corrective shoes.  The Board further 
acknowledges that upon VA examination in April 2008 the 
veteran's gait was described as antalgic.  However, the April 
2008 VA examiner noted that there was no additional loss of 
range of motion on repetitive use for either flexion or 
extension.

Additionally, it is noted that the veteran's right knee 
disability involves a surgical scar.  Therefore, the Board 
has considered whether the veteran is entitled to a separate 
rating for the scar.  The report of the June 2005 VA 
examination reflects a very old surgical scar was noted on 
the anterior aspect of the knee.  The VA examiner noted that 
it was barely visible.  Other VA examination and treatment 
reports of record do not contain findings pertinent to this 
surgical scar.  In sum, the record reflects findings of an 
asymptomatic surgical scar.  Moreover, the veteran has not 
raised any complaints regarding the scar.  In view of the 
foregoing, the Board finds that a separate compensable 
evaluation for a right knee scar is not appropriate here.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 
38 C.F.R. § 4.14 (2008).

In conclusion, the Board finds that the veteran's disability 
picture, as represented by separate 10 and 30 percent ratings 
for right knee instability as well as a separate 10 percent 
rating for degenerative arthritis of the right knee, is 
appropriate.  Additionally, the Board finds that the clinical 
evidence over the rating period on appeal for the right knee 
does not show distinct time periods exhibiting symptoms 
warranting staged evaluations in addition to those set forth 
above.  Hart, 21 Vet. App. at 509-10.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Macular scarring of the left eye

Historically, a rating decision, dated in April 1998, granted 
service connection for macular scarring of the left eye, and 
assigned a noncompensable evaluation, effective October 29, 
1987.  A May 1997 rating decision increased the evaluation 
for macular scarring of the left eye to 10 percent, effective 
February 19, 1997.  

Through the history of the disability and over the rating 
period on appeal, the RO has considered the veteran's left 
eye disability under the diagnostic code for retinal scars or 
defects, Diagnostic Code 6011.  Under 38 C.F.R. § 4.84a, 
Diagnostic Code 6011, a 10 percent disability rating is the 
maximum schedular rating available.  However, there are other 
potentially applicable diagnostic codes which provide ratings 
greater than 10 percent.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating visual acuity.  38 C.F.R. § 4.75.  
Under the 38 C.F.R. § 4.84a, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.

In the present case, the report of VA examination in May 2005 
reveals right eye (corrected) visual acuity (far) of 20/20 
and (near) 20/20; left eye visual acuity was (far) 20/25 and 
(near) 20/25.  Other records include an April 2006 VA 
optometry report that shows visual acuity (noted as 
"Distance VA") of 20/20 in the right eye and 20/25-2 in the 
left eye.  The report of a VA eye examination, dated in April 
2008, reflects that the veteran had corrected far vision of 
20/20 in the right eye and 20/25 in the left eye.  It also 
reflects that the veteran had corrected near vision of 20/20 
in the right eye and 20/20 in the left eye.  

Based on the findings detailed above, there is no basis for a 
rating in excess of 10 percent for loss of visual acuity for 
any portion of the rating period on appeal.  To achieve the 
next-higher 20 percent evaluation, the evidence must 
establish corrected vision loss of at least 20/70 in one eye 
and of 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6078-6079.  Here, the veteran's corrected visual acuity 
has never been shown to be as poor as 20/70 in either eye, 
precluding the possibility of a higher rating.  In so 
finding, the Board acknowledges the veteran's complaints made 
during the appeal consisting of blurred vision in the left 
eye in May 2005 and decreased near acuity in April 2006.  As 
already explained, however, the objective criteria for an 
increased rating have not been satisfied.  

The Board must also consider whether an increased rating is 
warranted based on loss of field of vision.  A note to the 
rating schedule indicates that an eye disability such as the 
veteran's is to be rated from 10 to 100 percent disabling for 
impairment in visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  A minimum 10 percent 
rating applies during active pathology.

In the present case, VA examination in May 2005 revealed that 
the veteran Goldmann visual field was normal in both eyes.  
Additionally, the report of the April 2008 VA eye examination 
reflects no visual field defect.  These findings are not 
contradicted by any other evidence of record.  Therefore, an 
increased rating based on loss of visual field is not 
warranted.  Moreover, the evidence does not show that an 
increase is warranted due to rest-requirements, or episodic 
incapacity.  Additionally, the veteran has not had any 
ongoing significant treatment.  Further, the evidence does 
not show that there is aphakia or paralysis of accommodation.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6030, 6035.  

Additionally, during the rating period on appeal, VA amended 
its regulations for rating disabilities of the eye.  73 Fed. 
Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal 
Register that these amendments shall apply to all 
applications for benefits received by VA on or after December 
10, 2008.  As the veteran's application for an increased 
rating of his left eye disability was received many years 
prior to December 10, 2008, the amended provisions are not 
for application here.

In short, an evaluation in excess of 10 percent for a left 
eye disability is not warranted at anytime during the appeal 
period as the clinical evidence does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  As the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the left eye disability on appeal, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

3.  Hemorrhoids

Historically, the April 1988 rating decision granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation, effective October 29, 1987.  During the rating 
period on appeal, a September 2008 rating decision increased 
the evaluation of the veteran's service-connected hemorrhoids 
to 10 percent, effective April 13, 2007 (the date of a VA 
rectal examination).  38 C.F.R. § 3.400(o).

The RO has rated the veteran's hemorrhoids using 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2008), which provides ratings 
for internal or external hemorrhoids.  A noncompensable 
rating is warranted for mild or moderate hemorrhoids.  A 10 
percent rating is warranted for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114. 

Prior to April 13, 2007

The report of a VA examination, dated in June 2005, reflects 
that the veteran reported that his hemorrhoids have been 
asymptomatic since service and that he was not having any 
problems with his hemorrhoids.  This VA examination report 
also reflects that the veteran declined to have a rectal 
examination because he indicated that he does not have any 
more hemorrhoids.  The Board notes that there is no other 
evidence of record regarding the veteran's service-connected 
hemorrhoids during the rating period on appeal prior to April 
13, 2007.

In light of the June 2005 VA examination report reflecting 
that the veteran's hemorrhoids have been asymptomatic since 
service and that he was not having any problems with them, 
the Board finds that a compensable rating prior to April 13, 
2007, is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

From April 13, 2007

A report of a VA rectum examination, dated April 13, 2007, 
indicates that the veteran complained that his hemorrhoids 
hang out.  It was noted that the veteran had normal anal 
sphincter control and no fecal leakage or involuntary bowel 
movement.  He did not use any pads.  This VA examination 
report reflects occasional blood on the veteran's toilet 
paper after a bowel movement, especially with hard stools.  
No incident or episode of thrombosis since last VA 
examination.  It was noted that current treatment consisted 
of use of preparation H as well as occasional icing.  On 
physical examination, there were was no fecal leakage, and 
the rectum, anus, and sphincter were all normal.  There was 
no sign of anemia.  There were no anal fissures.  External 
hemorrhoids were noted, but the examiner stated that these 
were not inflamed or thrombosed or painful to touch.  There 
was no evidence of bleeding.  The diagnosis was external 
hemorrhoids covering all the anal opening, causing discomfort 
to the veteran.

A report of a VA rectum examination, dated in April 2008, 
reflects that the veteran reported itching and swelling of 
hemorrhoids with spotting on his toilet tissue.  He noted a 
few large bleeds which stop after a few days.  It was noted 
that the hemorrhoids were intermittent with remissions.  A 
hemorrhoidectomy in service was noted.  The veteran's current 
symptoms included anal itching, burning, diarrhea, pain, and 
swelling.  There was no tenesmus or difficulty passing stool.  
The examination report also reflects that the frequency of 
bleeding was occasional.  The VA examination report 
additionally reflects no history of thrombosis, fecal 
incontinence or perianal discharge.  Upon physical 
examination, external hemorrhoids were present.  There was no 
evidence of thrombosis, bleeding, fissures, excessive and/or 
redundant tissue, anorectal fistula, anal or rectal 
stricture, or rectal prolapse.  The April 2008 VA examination 
report also reflects that a November 2007 hemmoccult was 
negative and September 2007 CBC results were normal.  

In finding that a rating in excess of 10 percent from April 
13, 2007 is not warranted, the Board notes that objective 
clinical findings reveal no fissures or evidence of 
persistent bleeding.  See Reports of VA examination, dated in 
April 2007 and April 2008.  Thus, there are no physical 
findings that meet or approximate a disability picture of 
hemorrhoids with persistent bleeding with secondary anemia or 
with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board acknowledges that the veteran complains of 
occasional blood on his toilet paper in 2007 and spotting on 
his toilet tissue in 2008.  However, none of the competent 
clinical evidence of record characterizes this bleeding as 
"persistent."  Indeed, the April 2007 and April 2008 VA 
examination reports each reflect that there was no evidence 
of bleeding.  In light of these clinical findings upon VA 
examinations, the Board finds that occasional bleeding on the 
toilet paper does not demonstrate persistent bleeding such as 
to warrant a 20 percent disability rating from April 13, 
2007.  The Board concludes that the competent medical 
evidence of record establishes symptomatology that has been 
no more than moderate in the present case from April 13, 
2007.

The Board has also considered whether a higher rating could 
be achieved through application of an alternate diagnostic 
code, however, no other diagnostic codes are found to apply 
here.

Based on the foregoing, the Board finds that the veteran's 
disability picture is most nearly approximated by the current 
10 percent rating for hemorrhoids from April 13, 2007 as the 
clinical evidence does not show further distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 
Vet. App. at 509-10.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  Therefore, the Board finds that the 
preponderance of the evidence in this case falls against the 
veteran, making the benefit of the doubt rule inapplicable. 

4.  Cervical spine

Historically, the April 1988 rating decision granted service 
connection for degenerative arthritis of the cervical spine 
and assigned a noncompensable rating, effective October 29, 
1987.  A July 1992 rating decision increased this evaluation 
to 10 percent, effective May 29, 1992.  A final Board 
decision, dated January 31, 2001, denied entitlement to a 
rating in excess of 10 percent for the veteran's service-
connected cervical spine disability.  38 U.S.C.A. § 7104.

Over the rating period on appeal, the veteran's service-
connected cervical spine disability is rated as 10 percent 
disabling prior to April 13, 2007 and as 20 percent disabling 
from April 13, 2007.  He contends that the severity of his 
cervical spine disability warrants higher evaluations. 

The veteran's cervical spine disability is rated under 
hyphenated Diagnostic Code 5003-5290 (currently Diagnostic 
Code 5242 for degenerative arthritis of the spine).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent evaluation will be assigned for each such major joint 
or group of minor joints affected by limitation of motion.  
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  A 20 percent evaluation will be assigned with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  The amendment affected the general 
diseases of the spine, created the General Rating Formula for 
Diseases and Injuries of the Spine, and became effective 
September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 2003).  

The Board notes that pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991), where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  However, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria, but should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  Thus, the Board will also discuss below, as 
appropriate, whether the veteran is entitled to higher staged 
ratings under the "old" criteria for rating the spine.  

A.  Prior to September 23, 2003

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect 
prior to September 26, 2003) provided ratings based on 
limitation of motion of the cervical spine.  Slight 
limitation of motion of the cervical spine was to be rated 10 
percent disabling; moderate limitation of motion of the 
cervical spine was to be rated 20 percent disabling; and 
severe limitation of motion of the cervical spine was to be 
rated 30 percent disabling. 

The Board notes that for the rating period on appeal, from 
February 1, 2001 (day after the date of a final Board 
decision on this issue), to June 24, 2005 (date of VA 
examination) the record does not contain any competent 
medical evidence regarding the veteran's cervical spine 
disability.  In this regard, the Board notes that the veteran 
reported at a June 2005 VA examination that his treatment for 
his cervical spine disability strain consists of Motrin 
tablets as needed for pain.  Regarding lay evidence, the 
Board notes statements from the veteran's mother, spouse, and 
sister, each received in October 2001.  In essence, these lay 
statements indicate that the lay person in question witnessed 
the veteran in pain due to his cervical spine disability.  
While the Board acknowledges these lay statements, it finds 
that such have been contemplated by the veteran's current 10 
percent rating and such do not provide objective indications 
that the veteran's cervical spine disability is most nearly 
approximated by a higher, 20 percent rating.  Therefore, even 
with consideration of the DeLuca principles, the Board 
concludes that the evidence portrays an overall disability 
picture commensurate of a cervical spine disability with only 
slight subjective symptoms.  

Finally, as the competent medical evidence does not establish 
ankylosis, Diagnostic Code 5287 is not for application.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  From September 23, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71a, Diagnostic Codes 5242).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative 
arthritis of the spine.

Upon physical examination in June 2005, it was noted that the 
veteran had flexion forward to 40 degrees with no pain or 
discomfort, extension backwards to 30 degrees with no pain or 
discomfort, lateral flexion to the left to 30 degrees with 
only discomfort noticed, lateral flexion to the right to 30 
degrees with only discomfort felt, and rotation was to 60 
degrees with some pain noted.

In reviewing the above evidence in conjunction with 
Diagnostic Code 5242, the Board does not find that a rating 
in excess of 10 percent is warranted.  Indeed, the veteran 
had forward flexion of the cervical spine greater than 30 
degrees and his combined range of motion of the cervical 
spine was greater than 170 degrees.  The Board also finds 
that a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5290.  The Board finds that the veteran's 
limitation of motion of the cervical spine is slight.  In 
this regard, the Board notes that while the veteran does not 
have complete of range of motion of the cervical spine, such 
loss of motion has been accounted for in the current 10 
percent rating.  

Even considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the 
Board finds that a staged rating in excess of 10 percent is 
not warranted prior to April 13, 2007.  In this regard, the 
Board acknowledges that the veteran reported pain at the June 
2005 VA examination associated with flare-ups that depend on 
his activities of the day.  These flare-ups occur at least 3 
to 4 times per day and are usually associated with the worst 
possible pain of his life, lasting for about 15 minutes.  
This pain radiates to both arms.  He as some crepitus to the 
join, occasional stiffness, increased fatigue and lack of 
endurance.  The medical treatment for this disability 
consists of over the counter pain medications.  The Board 
finds that such complaints of pain have already been 
contemplated by the current 10 percent rating.  In this 
regard, the June 2005 VA examiner noted that the veteran 
claimed neck pain, but there were no signs of pain during the 
neck examination.  The VA examiner estimated that during 
repetitive use of the veteran's neck there would be only mild 
functional limitation only manifested by pain.  The examiner 
estimated that there would be at least a 10 percent reduction 
of his flexion, but it was noted that the exact degrees lost 
could not be provided.  The VA examiner further estimated 
that veteran did not have any functional impairment due to 
his neck at that time.  The VA examiner based this estimate 
on a comparison of X-rays to the veteran's symptoms reported 
during episodes of acute pain in his neck.  The 2005 VA 
examiner noted no signs of pain or limping with ambulation.

From April 13, 2007

The September 2008 rating decision increased the evaluation 
of the veteran's service-connected cervical spine disability 
to 20 percent, effective April 13, 2007 (date of VA 
examination).  The Board will now analyze the evidence in 
conjunction with the pertinent laws and regulation to see if 
a higher rating is warranted.

The report of an April 2007 VA examination reflects that the 
veteran had forward flexion to 40 degrees, extension to 30 
degrees, left and right lateral flexion to 30 degrees, and 
left and right rotation to 50 degrees.  The report of an 
April 2008 VA examination reflects that the veteran had 
veteran had active and passive flexion from 0 to 30 degrees, 
active and passive extension from 0 to 30 degrees, with pain 
beginning at 30 degrees upon each range of motion test, right 
lateral flexion to 30 degrees, left lateral flexion to 15 
degrees, right rotation to 70 degrees, and left rotation to 
50.  

As noted above, a 30 percent rating is warranted under 
Diagnostic Code 5242 if the evidence demonstrates forward 
flexion of the cervical spine to degrees or less; or, 
favorable ankylosis of the entire cervical spine.  As the 
clinical evidence reflects that the veteran had forward 
flexion of the cervical spine to 30 degrees upon VA 
examination in April 2007 and April 2008, the Board finds 
that a rating in excess of 30 percent is not warranted.  
Additionally, the reports of the April 2007 and April 2008 VA 
examinations do not reflect that the veteran has favorable 
ankylosis of the entire cervical spine.  The Board also finds 
that a rating in excess of 20 percent is not warranted under 
Diagnostic Code 5290.  In this regard, the Board notes that 
the veteran had 30 degrees of forward flexion upon VA 
examination in 2007 and 2008, which is approximately 2/3 of 
the normal range of motion regarding forward flexion of the 
cervical spine.  See 38 C.F.R. § 4.71a, Plate V (indicating 
that normal range of motion of the cervical spine is from 0 
to 45 degrees of flexion and extension, from 0 to 45 degrees 
of lateral flexion, and from 0 to 80 degrees of rotation).  
Additionally, the evidence showed that the veteran had no 
worse than 25 degrees of extension, which is over half of 
normal extension per Plate V.  The Board notes that the 
veteran had left lateral flexion to 15 degrees upon VA 
examination in April 2008.  However, the Board finds that the 
veteran's overall disability picture is no worse than 
moderate under Diagnostic Code 5290.  Additionally, as the 
clinical evidence from April 13, 2007 does not reveal 
ankylosis, Diagnostic Code 5287 (for ankylosis o the cervical 
spine) is not for application.  See Report of April 2007 VA 
examination (noting no fixed deformity).  The Board does not 
find that any other diagnostic codes are pertinent to the 
veteran's cervical spine disability.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, the Board finds that a staged rating in excess of 20 
percent is not warranted from April 13, 2007.  The Board 
acknowledges that upon VA examination in April 2007 the 
veteran reported that his neck bothered him while sleeping.  
He also reported daily chronic neck pain (described as sharp 
and severe), rating it 9/10 on a 0 to 10 pain scale.  He 
noted taking Motrin several times per day for his pain.  The 
Board also acknowledges that the veteran complained of pain 
in the posterior neck which is occasionally associated with 
headaches in the temporal occipital area at the April 2008 VA 
examination.  He also reported a sharp shooting pain to the 
shoulders and down between the shoulder blades if he turns 
his head suddenly as well as some pain on range of motion 
testing.  A lay statement, received in May 2008, indicates 
that S.H. has seen the veteran in pain because of his neck.  
Despite this complaints, the Board finds that a higher rating 
based on the principles of DeLuca, when considering the 
veteran's entire disability picture, is not warranted.  In 
this regard, the Board notes that the April 2007 VA 
examination noted that repetitive movement of the cervical 
spine did not produce any additional pain, additional 
limitation of movement, fatigue, weakness, or incoordination.  
The April 2007 VA examiner also noted no spasm or weakness.  
The April 2008 VA examination report reflects that the 
veteran did not have additional loss of motion on repetitive 
use of cervical spine during flexion, extension, bilateral 
lateral flexion, or bilateral rotation.

Regarding neurologic symptoms, the report of the April 2007 
VA examination reflects that there were no associated 
features such as weight los, fever, or neurologic symptoms, 
except the veteran stated he has headaches due to his neck 
pain.  This VA examination report did not reflect any bowel 
or bladder impairment.  The report of the April 2008 VA 
examination reflects that upon detailed motor examination the 
veteran had 5/5, bilaterally, on neurologic testing of the 
upper extremities.  The Board acknowledges that some of the 
veteran's upper extremity reflexes were 1+ (hypoactive), 
bilaterally.  However, upon detailed sensory examination of 
the upper extremities, the veteran had 2/2, bilaterally.  

In conclusion, the Board finds that the general rating 
formula for diseases and injuries of the spine or diagnostic 
codes related to the cervical spine as in effective prior to 
September 23, 2003 do not provide a basis for an evaluation 
in excess of 10 percent, prior to April 13, 2007, or in 
excess of 20 percent, from April 13, 2007.  Further, the 
objective competent evidence does not warrant a separate 
rating for neurological manifestations.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

5.  Lumbar strain

Historically, the April 1988 rating decision granted service 
connection for lumbar strain and assigned a noncompensable 
rating, effective October 29, 1987.  A rating decision, dated 
in September 1995, increased the rating to 10 percent, 
effective April 5, 1995.  A final Board decision, dated 
January 31, 2001, denied entitlement to a rating in excess of 
10 percent for the veteran's service-connected lumbar strain 
disability.  38 U.S.C.A. § 7104.  A rating decision in 
September 2008 increased the rating to 20 percent, effective 
April 15, 2008.

The veteran's service-connected lumbar strain disability is 
rated as 10 percent disabling prior to April 15, 2008, and as 
20 percent disabling from April 15, 2008.  He contends that 
the severity of his lumbar strain warrants higher 
evaluations. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  

Initially, the Board notes that the RO has not rated the 
veteran's lumbar strain disability using Diagnostic Code 5243 
for intervertebral disc syndrome (IVDS) (formerly Diagnostic 
Code 5293).  Prior to VA X-rays, dated in April 2008, the 
evidence of record did not reveal IVDS.  However, the April 
2008 VA X-rays revealed degenerative disc disease.  The Board 
notes that service connection has not been established for 
IVDS.  However, most of the medical records have not 
specifically indicated what symptoms are attributable only to 
the service-connected lumbar strain disability.  Thus, the 
Board will, for the limited purpose of this decision, 
attribute all signs and symptoms to his service-connected 
lumbar strain disability unless otherwise indicated by the 
clinical evidence.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (finding that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. §  3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition). 

As the evidence shows IVDS, the Board has considered rating 
the veteran's service-connected low back disability under the 
criteria for IVDS, but the Board finds that such is not for 
consideration prior to April 2008 as the competent clinical 
evidence of record does not establish the presence of 
degenerative disc disease.  Compare 2005 VA examination 
(diagnosing mechanical low back pain), May 2005 VA X-rays 
(noting no significant abnormalities of the lumbosacral 
spine), and June 2007 VA X-rays (noting the veteran's lumbar 
spine to be within normal limits with negligible degenerative 
changes, with April 2008 VA X-rays (noting degenerative disc 
disease of the lumbar spine).  Hence, the provisions of 
Diagnostic Code 5293 are not for consideration in this 
appeal, but Diagnostic Code 5243 for IVDS rated via the 
general rating formula for diseases and injuries of the spine 
(effective September 26, 2003) is for application.  The 
August 2005 Supplemental Statement of the Case included the 
general rating formula for the spine, effective September 26, 
2003, the Formula for Rating IVDS Based on Incapacitating 
Episodes, and the corresponding notes.  The Board will now 
analyze the veteran's claims with respect to the pertinent 
laws for all of the above periods.

A.  Prior to September 26, 2003

As noted above, the disability at issue has been assigned a 
10 percent rating under Diagnostic Code 5295, effective April 
5, 1995.  Under Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain with slight subjective 
symptoms warrants a noncompensable rating.  A 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain when there is muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in the standing position.  A 40 percent rating 
is warranted where the evidence shows the lumbosacral strain 
to be severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, a 10 percent evaluation is 
warranted for slight limitation of lumbar spine motion.  A 20 
percent evaluation is warranted for moderate limitation of 
lumbar spine motion.  A 40 percent evaluation is assigned for 
severe limitation of lumbar spine motion.  Moreover, in 
assessing musculoskeletal disabilities, additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability must be considered.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  

The Board notes that for the rating period on appeal, from 
February 1, 2001 (day after the date of a final Board 
decision on this issue), to June 24, 2005 (date of VA 
examination) the record does not contain any competent 
medical evidence regarding the veteran's lumbar strain 
disability.  In this regard, the Board notes that the veteran 
reported in at the June 2005 VA examination that his 
treatment for his lumbar strain consists of Motrin tablets as 
needed for pain.  Regarding lay evidence, the Board notes 
statements from the veteran's mother, spouse, and sister, 
each received in October 2001.  In essence, these statements 
indicate that the lay person witnessed the veteran in pain 
due to his lumbar spine disability.  These lay statements 
also indicate that the veteran was not able to perform 
certain activities, such as lifting, due to his low back 
pain.  While the Board acknowledges these lay statements, 
they do not provide objective indications that the veteran's 
lumbar strain disability is most nearly approximated by a 
higher, 20 percent rating.  

Therefore, the Board concludes that the overall evidence 
portrays a disability picture commensurate of lumbar strain 
with slight subjective symptoms only.  Indeed, a 20 percent 
rating is not warranted under Diagnostic Code 5295 as the 
record does not contain competent medical evidence of muscles 
spasm on extreme forward bending/loss of lateral spine motion 
or moderate limitation of motion of the lumbar spine.  The 
Board again acknowledges the lay statements noted the 
veteran's lumbar spine pain, but it finds that such have been 
contemplated by his current 10 percent rating.  Therefore, 
even with consideration of the DeLuca principles, a 10 
percent rating is not warranted.

Finally, as the competent medical evidence does not establish 
ankylosis, Diagnostic Codes 5286 and 5289 are not for 
application.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

B.  From September 26, 2003

As noted above, the September 2008 rating decision increased 
the evaluation of the veteran's lumbar strain disability to 
20 percent, effective April 15, 2008.  Therefore, the Board 
will review the record to see if the veteran is entitled to a 
rating in excess of 10 percent prior to the evaluation being 
increased to 20 percent, effective April 15, 2008.  

After a review of the evidence, the Board finds that a 20 
percent rating for the veteran's lumbar strain is warranted 
from April 13, 2007, date of VA examination.  See 38 C.F.R. 
§ 3.400(o).  

The Board again notes that pursuant to Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991), where a law or regulation changes 
after the claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  However, in a claim for 
an increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria, but should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  Thus, the Board will also discuss below, as 
appropriate, whether the veteran is entitled to higher staged 
ratings under the "old" criteria for rating the spine.  

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243).  
Under these relevant provisions, lumbosacral strain or IVDS 
of the spine warrants a 10 percent rating for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted where the 
evidence shows forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain and Diagnostic 
Code 5243 for IVDS.  

In addition to evaluating IVDS (Diagnostic Code 5243) under 
the general rating formula for diseases and injuries of the 
spine outlined above, it may also be rated on incapacitating 
episodes, depending on whichever method results in the higher 
evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  The formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
indicates that a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating applies where the evidence shows 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  Note 
(1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

Prior to April 13, 2007

A report of VA examination, dated in June 2005, reflects that 
upon physical examination, there was no pain to deep 
palpation in any aspect of the lumbosacral area and no muscle 
spasm.  The veteran had forward flexion of his lumbar spine 
to 90 degrees with no pain or discomfort.  Backward extension 
was to 40 degrees with only some discomfort.  Lateral 
flexion, to the right and left, was to 40 degrees with only 
discomfort.  It was also noted that rotation was to 45 
degrees with flexion.  

The competent clinical evidence as just described does not 
justify a rating in excess of 10 percent prior to April 13, 
2007.  Indeed, the veteran's forward flexion to 90 degrees 
well exceeds the 30 degrees indicated in the criteria for the 
next-higher rating.  Additionally, a 20 percent evaluation is 
not warranted because the combined range of motion of the 
thoracolumbar spine exceeded 120 degrees.  Further, the 
record during this time period does not reveal muscle spam or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  There is also no showing of 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  

Even considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the 
Board finds that an initial staged rating in excess of 10 
percent, prior to April 13, 2007, is not warranted.  In this 
regard, the Board acknowledges that the veteran reported pain 
at the June 2005 VA examination associated with flare-ups, 
which depend on the activities he engages in that day.  He 
indicated that these flare-ups are usually associated with 
the worst possible pain of his life, lasting for 30 to 45 
minutes.  He reported increased stiffness, some fatigue and 
some lack of endurance.  The veteran noted that he takes 
over-the-counter Motrin or Naprosyn as needed for his pain.  
Like the right knee, the lumbar spine slows the veteran in 
his daily activities and at work.  Over the last 3 months, 
the veteran reported loosing about 3 days of work due to his 
lumbar spine disability.  Despite these complaints, the Board 
finds that a higher rating based on the principles of DeLuca 
is not warranted.  In this regard, the Board notes that the 
June 2005 VA examiner did not note any signs of fatigability 
or changes on flexion of the lower back.  The June 2005 VA 
examiner estimated no changes during flare-ups of the lower 
back and did not consider the veteran to have any functional 
impairment during flare-ups.  The VA examiner also estimated 
that the veteran would not have any functional limitation due 
to his back disability.

In reviewing the evidence of record since the September 26, 
2003 regulation change in conjunction with the rating 
criteria (Diagnostic Codes 5292 and 5295) as in effect prior 
to September 26, 2003, the Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 20 percent rating.  With regard to range of 
motion, the June 2005 VA examination revealed lumbar flexion 
to 90 degrees and extension to 40 degrees.  The Board finds 
that these range of motion findings to be consistent with no 
more than slight limitation of lumbar spine motion.  The 
Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca principles, but finds, for reason discussed above, 
that such do not afford the veteran a higher rating.  

Additionally, a higher staged rating is not warranted under 
Diagnostic Code 5295.  Indeed, the June 2005 VA examination 
report revealed no spasm upon physical examination.  
Furthermore, the veteran's left and right lateral flexion and 
rotation, as measured at the June 2005 VA examination, was 40 
degrees with only discomfort (without complaint of pain).  
See 38 C.F.R. § 4.71a, Plate V (noting the normal range of 
motion for the cervical and thoracolumbar spine).  For the 
period prior to April 13, 2007, as considered under the old 
rating criteria for the spine, the Board finds that the 
competent evidence reveals the veteran's lumbar strain to be 
most nearly approximated by a 10 percent rating.  The Board 
has again considered 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca principles, and, for reason discussed above, finds the 
10 percent rating to be most consistent with the veteran's 
disability picture.  

Thus, based on the analysis of the criteria set forth above, 
the veteran is entitled to no more than the currently 
assigned 10 percent evaluation for the manifestations of his 
service-connected lumbar strain, prior to April 13, 2007.

At this time, the Board calls attention to Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations, 
including but not limited to bowel or bladder impairment, of 
the spine disability are to be separately evaluated.  The 
evidence prior to April 13, 2007 does not contain sufficient 
objective findings from which to award a compensable rating 
for neurologic symptomatology.  Indeed, the veteran noted 
that his lumbar pain does not radiate to any part of his body 
upon VA examination in June 2005.  Further, the June 2005 VA 
examiner assessed the veteran with mechanical low back pain.  
In finding that a separate noncompensable evaluation is not 
warranted for neurologic manifestations, the Board also notes 
that the June 2005 VA examination report reflects lower 
extremity examination revealed strength of 5/5, bilateral 
patellar reflexes were 2/4 and bilateral ankle jerks were 1/4.  
It was further noted that there was no gross sensory deficit 
in any aspect of the veteran's lower extremities, no gait 
abnormality, and the veteran could walk on his heels and toes 
without difficultly.

In conclusion, the Board finds that the general rating 
formula for diseases and injuries of the spine as well as the 
old criteria for rating the spine provide for a 10 percent 
evaluation, but no more, prior to April 13, 2007.  
Additionally, the objective competent evidence does not 
warrant a separate rating for neurological manifestations.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

From April 13, 2007

Based on the findings from a VA examination, dated April 13, 
2007, the Board finds that rating for the veteran's service-
connected lumbar strain disability should be increased 
("staged") to 20 percent disabling, effective the date of 
VA examination.  In this regard, the Board notes that the 
April 13, 2007 VA examination report reflects that the 
veteran had forward flexion of the thoracolumbar spine to 65 
degrees with mild pain at 60 degrees and extension backward 
to 15 degrees with mild pain at 15 degrees.  It was further 
noted that the veteran had left and right lateral flexion to 
20 degrees with mild pain at 20 degrees, and left and right 
lateral rotation to 25 degrees with minimal pain at 20 
degrees.  See 38 C.F.R. § 4.71a, Plate V (indicating that 
normal range of motion of the thoracolumbar spine encompasses 
flexion to 90 degrees, extension to 30 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral rotation to 30 
degrees).  Under the old rating criteria for the spine as 
well as with consideration of the DeLuca principles and with 
resolution of doubt in favor of the veteran, the Board finds 
that the veteran's lumbar strain is most nearly approximated 
by a 20 percent rating under Diagnostic Code 5292 (as in 
effect prior to September 23, 2003) for moderate limitation 
of motion of the lumbar spine.  

As the Board has found that a 20 percent rating is warranted 
for the veteran's service-connected lumbar strain disability 
from April 13, 2007, the Board will now review the evidence 
of record to determine if a rating in excess of 20 percent is 
warrant from that date under the new and old criteria for 
rating disabilities of the spine.  

The veteran's range of motion was addressed at the April 2007 
VA examination and was described in detail above.  While the 
Board finds that these objective range of motion findings 
from the April 2007 VA examination warrant a 20 percent 
evaluation for moderate limitation of motion, it does not 
find that a higher rating is warranted as the veteran's 
forward flexion was no less than 65 degrees with mild pain at 
60 degrees.  

The report of an April 2008 VA examination (and corresponding 
addendum report) reflects that the veteran had active flexion 
from 0 to 40 degrees with pain beginning at 40 degrees, 
passive from 0 to 50 degrees with pain beginning at 40 
degrees.  There was pain on active, passive, and repetitive 
motion, but there was no additional loss of motion on 
repetitive use.  Active extension was from 0 to 5 degrees 
with pain beginning at 5 degrees, passive extension was from 
0 to 10 degrees with pain beginning at 5 degrees.  

The range of motion findings detailed above do not meet the 
criteria for the next-higher 40 percent rating under the 
general rating formula for diseases and injuries of the spine 
effective September 26, 2003.  Indeed, the April 2007 and 
April 2008 VA examination reports reflect that the veteran 
had forward flexion of the thoracolumbar spine beyond 30 
degrees.  Further, there is no clinical evidence showing 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  

The Board has also considered if the principles outlined in 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45 could afford the 
veteran a higher evaluation from April 13, 2007.  In this 
regard, the Board acknowledges that veteran reported at the 
April 2007 VA examination that he could not move as freely as 
he was used to because of his pain.  The veteran also 
reported taking Motrin at least twice a day.  However, the 
April 2007 VA examiner noted that repetitive movement did not 
produce any additional pain, additional limitation of 
movement, weakness, fatigue or incoordination.  It was noted 
that the veteran did not use any assistive device for walking 
or standing.  It was further noted that the veteran had no 
problems with activities of daily living.  This examination 
report also reflects that the veteran walked into the exam 
room fully and independently ambulatory, and in no apparent 
discomfort.  At the April 2008 VA examination, it was noted 
that the veteran used a cane.  The April 2008 VA examination 
report reflects that the veteran did not have additional loss 
of motion on repetitive use of thoracolumbar spine flexion, 
extension, bilateral lateral flexion, or bilateral rotation.

Based on the foregoing, the Board does not find that the 
veteran's disability picture, even with consideration of his 
low back pain and the principles of DeLuca, is more nearly 
approximated by the next-higher 40 percent evaluation.  
Further, there was no competent evidence of incoordination or 
weakness relative to his lumbar strain.  

In reviewing the evidence of record since the September 26, 
2003 regulation change in conjunction with the rating 
criteria (Diagnostic Codes 5292 and 5295) as in effect prior 
to September 26, 2003, the Board also finds that the "old" 
rating criteria do not afford the veteran an staged rating 
higher than 20 percent from April 13, 2007.  In this regard, 
the Board references the findings of the April 2007 VA 
examination discussed above.  The Board finds the range of 
motion findings from this VA examination to be consistent 
with no more than moderate limitation of lumbar spine motion 
as of April 13, 2007, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45 and the DeLuca principles as previously 
discussed.  Additionally, Diagnostic Code 5295 does not 
afford a higher rating.  Indeed, April 2007 VA examination 
report reveals no indication of spasm upon physical 
examination.  Furthermore, the clinical evidence, among other 
things, does not show listing of the whole spine or a 
positive Goldthwaite's sign.  The Board has again considered 
38 C.F.R. §§ 4.40 and 4.45 and the DeLuca principles, and, 
for reason discussed above in conjunction with general rating 
formula for disabilities of the spine, finds the 20 percent 
rating from April 13, 2007 to be most consistent with the 
veteran's overall disability picture.  

Further, as noted at the beginning of this section, the 
medical evidence of record has now indicated the presence of 
degenerative disc disease via April 2008 X-rays so the rating 
formula based on incapacitating episodes is now for 
consideration.  However, the Board notes that the "old" 
rating criteria for IVDS (Diagnostic Code 5293) are not for 
consideration as such did not manifest until well after the 
September 26, 2003 regulation change.

The Board will now consider the veteran's lumbar strain 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine based on incapacitating episodes of 
IVDS, effective September 26, 2003.  The Board finds that the 
preponderance of the competent clinical evidence of record is 
against a staged evaluation in excess of 20 percent for the 
disability at issue from April 13, 2007 based on 
incapacitating episodes of IVDS because the veteran has not 
experienced any incapacitating episodes.  Indeed, the medical 
evidence from September 26, 2003 does not indicate that the 
veteran had any incapacitating episodes or hospital 
admissions related to his lumbar strain disability.  See Note 
(1) to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (defining incapacitating 
episodes).  In this regard, the April 2008 VA examination 
report reflects that the veteran has no history of 
hospitalizations, and the record does not reflect that he has 
had any incapacitating episodes during the past 12-month 
period as defined by Note (1).

At this time, the Board again calls attention to Note (1) of 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations, 
including but not limited to bowel or bladder impairment, of 
the spine disability are to be separately evaluated.  The 
Board notes that the April 2007 VA examination report did not 
reflect any bladder or bowel complaints.  It was noted that 
the veteran's neurological examination was normal as his deep 
tendon reflex of the lower extremity were all physiologic and 
equal.  The April 2007 VA examiner noted no gross motor or 
sensory deficit and straight-leg raising was normal on both 
sides.  The April 2008 VA examination report reflects that 
the veteran's pain was described as dull and aching, but it 
was noted that it does not radiate.  Reflex examination was 
+1 in most areas, expect left ankle jerk.  Although a 
positive Lasegue sign was noted on the right, motor 
examination was 5/5 in all lower extremities and sensory 
examination was 2/2 in all lower extremities.  In light of 
the foregoing, the Board finds that the objective clinical 
evidence, overall, does not reveal neurologic manifestations 
that warrant a separate rating from April 13, 2007.  

In conclusion, the Board finds that neither the old criteria 
for rating disabilities of the spine or the general rating 
formula for diseases and injuries of the spine provide a 
basis for an evaluation in excess of 10 percent, prior to 
April 13, 2007, or in excess of 20 percent, from April 13, 
2007.  Further, the objective competent evidence does not 
warrant a separate rating for neurological manifestations.  
In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Staged evaluations for cervical spine disability and lumbar 
strain 

For the reasons and bases detailed above, the Board finds 
that the clinical evidence of record regarding the increased 
rating claims on appeal does not show distinct time periods 
exhibiting symptoms warranting further staged evaluations 
than as already shown by the record.  Hart, 21 Vet. App. at 
509-10.  

Extraschedular consideration for all claims

Finally, the evidence does not reflect that the disabilities 
at issue cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Initially, the Board notes that a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disabilities at issues 
with the established criteria found in the rating schedule 
for these disabilities shows that the rating criteria 
reasonably describes the veteran's disability level and 
symptomatology.  The Board further observes that, even if the 
available schedular evaluation for the disability is 
inadequate (which it manifestly is not), the veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  Indeed, the April 2008 VA 
rectum and spine examination reports did not reflect a 
history of hospitalizations.  Hence, referral for the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee instability, prior to January 11, 2006, is denied.

Entitlement to an evaluation in excess of 30 percent for 
right knee instability, from January 11, 2006 is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella and degenerative joint disease of the 
right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
macular scarring of the left eye is denied.

Entitlement to a compensable evaluation for hemorrhoids, 
prior to April 13, 2007, is denied.

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids, from April 13, 2007, is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine, prior to April 
13, 2007, is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the cervical spine, from April 13, 
2007, is denied.

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain, prior to April 13, 2007, is denied.

Entitlement to an evaluation of 20 percent, but no more, for 
lumbar strain, from April 13, 2007, is granted, subject to 
the applicable law governing the award of monetary benefits.


REMAND

In addition to the increased rating claims discussed above, 
the veteran has also claimed entitlement to TDIU benefits.  
However, the instant decision increased the veteran's 
disability evaluation to 20 percent for his service-connected 
lumbar strain from April 13, 2007.  Because the veteran's 
disability evaluation has been altered, the Board finds it 
appropriate that his TDIU claim be re-evaluated prior to 
appellate adjudication.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
TDIU on appeal, considering the increased 
20 percent rating for the service-
connected lumbar strain, from April 13, 
2007, and all evidence of record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


